Citation Nr: 0932263	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-03 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement of an additional $30 for 
licensing and certification testing fees for examinations 
taken in May 2007.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Appellant entered active service in March 1989 and 
apparently has service continuing to the present date.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).   

FINDINGS OF FACT

1.  The Appellant paid $85 each (a total of $170) for two 
certification tests which he took in May 2007.  

2.  The Appellant has received reimbursement for test fees 
which was limited to $70 for each test, or a total of $140.

3.  There is no evidence of record to support a conclusion 
that the reimbursement of such test fees is limited to less 
than the full amount paid by Appellant.  


CONCLUSION OF LAW

The Appellant is entitled to additional reimbursement of $30 
in licensing and certification test fees.  38 U.S.C.A. §§ 
3452, 3689, 5102, 5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159(b), 21.4268, 21.7142 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 38 U.S.C.A. 
§ 5100 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Appellant's claim.  This is so because the Board is 
taking action favorable to the Appellant by granting his 
claim.  Thus, a decision poses no risk of prejudice to the 
Appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

The Appellant has previously received VA Chapter 30 education 
assistance benefits.  In July 2007, the Appellant submitted 
an Application for Licensing and Certification Testing Fee 
Reimbursement.  On the form, he stated that the tests for 
which he sought reimbursement were the Certified Internal 
Auditor Parts 2 and 3.  He stated that he had taken the tests 
in May 2007.  He reported that the costs of the two tests had 
been $85 each or a total of $170.  

In a letter dated in August 2007, the RO informed the 
Appellant that he had been granted payment in the amount of 
$140.  

The Appellant asserts that the RO was wrong in limiting his 
reimbursement to only $70 per test.  He points out that the 
test fee had increased from $70 to $85, and that the 
reimbursement paid by the RO did not accurately reflect that 
current fee.  The Appellant submitted documentation from the 
Institute of Internal Auditors reflecting that November 2005 
examination had cost only $70, but that examinations which he 
took in May 2007 cost $85 per test.  

A program of education supported by VA education assistance 
includes licensing or certification tests. 38 U.S.C.A. § 
3452(b).  The amount VA may pay for a licensing or 
certification test is limited to the lowest of the following: 
(1) the fee charged for taking the test, (2) $2,000, or (3) 
the remaining amount of educational assistance to which the 
claimant is entitled. 38 U.S.C.A. § 3032(f); 38 C.F.R. § 
21.7142(c).

The regulation at 38 C.F.R. § 21.7142(c) make it clear that 
the expense covered is the fee that is charged for taking the 
test, the successful completion of which demonstrates an 
individual's possession of the knowledge or skill required to 
enter into, maintain, or advance in employment in a 
predetermined and identified vocation or profession.

The Board notes that there is no evidence of record to 
support a conclusion that the test fees are limited to less 
than the full amount paid by Appellant.  In addition, in 
light of the minimal amount of money at stake in the present 
case ($30), the Board finds that a remand for additional 
development of evidence would not be consistent with the 
principles of judicial economy.  Accordingly, the Board 
concludes that the Appellant is entitled to additional 
reimbursement of $30 in examination fees.  


ORDER

Entitlement to reimbursement of an additional $30 in testing 
fees is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


